Case 1:19-cv-00956-LPS Document 132 Filed 11/23/20 Page 1 of 3 PageID #: 4572




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CYDEX PHARMACEUTICALS, INC.,                       )
                                                   )
              Plaintiff,                           )
                                                   )
      v.                                           )    C.A. No. 19-956-LPS
                                                   )
ALEMBIC GLOBAL HOLDING SA,                         )
ALEMBIC PHARMACEUTICALS, LTD., and                 )
ALEMBIC PHARMACEUTICALS, INC.,                     )
                                                   )
              Defendants.                          )


                                  MEMORANDUM ORDER


       Having reviewed Defendants’ Motion to Redact Portions of the October 20, 2020

Discovery Teleconference (the “Motion”) (D.I. 130), the Court DENIES the Motion. The public

has an interest in understanding judicial proceedings, even if they have a limited interest in

documents submitted in connection with discovery dispute proceedings. Delaware Display Grp.

LLC v. LG Elecs. Inc., 221 F. Supp. 3d 495, 497 (D. Del. 2016). Accordingly, although there is

no presumptive right of public access to discovery motions and their supporting documents, see

Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 165 (3d Cir. 1993), the public does

have a right of access to hearing transcripts. See, e.g., Newman v. Gen. Motors Corp., C.A. No.

02-135-KSH, 2008 WL 5451019, at *6 (D.N.J. Dec. 31, 2008); see also In re Vitamins Antitrust

Litig., 357 F. Supp. 2d 50, 51–52 (D.D.C. 2004).

       In the Third Circuit, “[t]he party seeking the closure of a hearing or the sealing of part of

the judicial record bears the burden of showing that the material is the kind of information that

courts will protect and that disclosure will work a clearly defined and serious injury to the party

seeking closure.” Softview LLC v. Apple Inc., C.A. No. 10-389-LPS, 2012 WL 3061027, at *9 (D.
Case 1:19-cv-00956-LPS Document 132 Filed 11/23/20 Page 2 of 3 PageID #: 4573




Del. Jul. 26, 2012) (internal quotations omitted); see also In re Avandia Mktg., Sales Practices and

Prod. Liab. Litig., 924 F.3d 662, 672–73 (3d Cir. 2019). “Specificity in the showing of harm is

essential.” Lipocine Inc. v. Clarus Therapeutics, Inc., C.A. No. 19-622-WCB, 2020 WL 4569473,

at *3 (D. Del. Aug. 7, 2020).

       In this case, Defendants have failed to meet their burden to show with specificity that

disclosure of the unredacted transcript would work a “clearly defined and serious injury” upon

them. Defendants argue that the transcript should be redacted because reference was made “to

confidential subject matter, proposed testimony, and other information subject to the Stipulated

Protective Order.” (D.I. 130 ¶ 3.) Merely stating, however, that the proposed redactions contain

discussions of documents marked “Confidential” or “Highly Confidential” is insufficient to

support a motion to redact a transcript of a judicial proceeding. See Mosaid Techs. Inc. v. LSI

Corp., 878 F. Supp. 2d 503, 507–510 (D. Del. 2012). And the standard for obtaining a protective

order is different than that used to determine if a judicial record should be sealed. See In re

Avandia, 924 F.3d at 675-76 (rejecting application of Pansy factors, which are used to determine

the appropriateness of a protective order, to the sealing of a judicial record, which considers the

common law right of access standard).

       In addition, I have reviewed the proposed redactions, and I think it unlikely that some of

the information proposed to be redacted is capable of working the kind of serious injury

contemplated by the rule. For example, the proposed redactions do not contain trade secrets,

scientific data, strategic plans, or financial information. Rather, most of the proposed redactions

simply hide the names of members of Defendants’ management team that have been noticed for

deposition, but I note that the deposition notices containing those same names have been filed on

the public docket. Finally, any minimal potential harm that disclosure might cause is outweighed



                                                 2
Case 1:19-cv-00956-LPS Document 132 Filed 11/23/20 Page 3 of 3 PageID #: 4574




by the public interest in having access to judicial proceedings. See, e.g., In re Avandia, 924 F.3d

at 672-73; Littlejohn v. Bic Corp., 851 F.2d 673, 677–78 (3d Cir. 1988).

         For these reasons, Defendants’ Motion is DENIED. Defendants are granted leave to renew

the motion within fourteen days. Any renewed motion must satisfy the legal standards set forth

above.

         IT IS SO ORDERED this 23rd day of November 2020.



                                                     ___________________________________
                                                     Jennifer L. Hall
                                                     UNITED STATES MAGISTRATE JUDGE




                                                3
